UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7188



ANDR’E F. JONES-EL,

                                              Plaintiff - Appellant,

          versus


STAN G. HOLLBERRY; DONNA MAYNE,      Director;
JANET WURIE, Nurse Practitioner,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-390)


Submitted:   October 31, 2005           Decided:    November 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andr’e F. Jones-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andr’e F. Jones-El appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.          See Jones-El v.

Hollberry, No. CA-05-390 (E.D. Va. July 8, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -